Citation Nr: 0609710	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-29 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active service from November 1967 to 
September 1970 and from April 1971 to June 1973. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran previously requested a hearing, but in December 
2004, withdrew his request.  


FINDING OF FACT

The veteran's PTSD is manifested by depression, occasional 
suicidal thoughts, some memory loss, low impulse control, 
trouble sleeping and GAF scores from 46 to 60; there was no 
evidence of occupational and  social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional  rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, spatial disorientation, neglect of personal 
appearance and hygiene, or an inability to establish and 
maintain effective  relationships.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent 
disabling for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.130; Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received letter notification 
prior to the initial unfavorable agency decision in June 
2002.  The RO provided the veteran letter notice to his claim 
for an increased rating in a letter dated February 2002, 
which informed him that he could provide evidence or location 
of such and requested that he provide any evidence in his 
possession.  Additionally, an August 2003 statement of the 
case (SOC) and July 2004 and October 2004 supplemental 
statements of the case (SSOC's) provided the veteran with a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  The notice 
letter, the SOC, and the SSOC's specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, 
Veteran's Center, service department, Social Security, and 
other federal agencies.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, the Court 
found that notice for an increased rating claim needs to 
include a discussion of the effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, no effective date will be assigned 
and there is no prejudice to the veteran. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The evidence of record includes VA out-patient treatment 
records, VA hospital records and several VA examinations.  
Thus, it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts were adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Increased Rating

The veteran is service-connected for post-traumatic stress 
disorder (PTSD), currently evaluated at 50 percent disabling.  
The RO granted service connection for PTSD in a November 1998 
rating decision and granted a 50 percent rating effective May 
21, 1998.  In a June 2001 rating decision, the RO granted a 
temporary total evaluation from May 1, 2001 to August 1, 2001 
due to hospitalization.  In a July 2001 rating decision, the 
RO changed the prior effective date for the temporary total 
evaluation from May 1, 2001 to April 17, 2001, and continued 
the 50 percent rating from August 1, 2001. 

The veteran contends that he is entitled to an increased 
rating for PTSD.  In support of his claim, the veteran states 
that he does not have much contact with his family because he 
cannot handle being around too many people, he drinks at 
least a six pack of beer or whiskey every day and he is not 
employed due to problems with short term memory loss.  The 
veteran also claims that he experiences paranoia, has 
suicidal tendencies, and has tried to commit suicide on 
several occasions. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's PTSD has been rated under the "General Rating 
Formula for Mental Disorders," Diagnostic Code 9411. 38 
C.F.R. § 4.130.  Under this regulatory provision, a 50 
percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and  productivity 
due to such symptoms as: flattened affect;  circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory  (e.g., 
retention of only highly learned material, forgetting  to 
complete tasks); impaired judgment; impaired abstract  
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social  
relationships.  

A 70 percent evaluation is assigned for occupational and  
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech  
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike  
setting); and an inability to establish and maintain 
effective  relationships.  

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent  
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent  
inability to perform activities of daily living (including  
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own  occupation, or own name.

The Board notes here that the symptoms listed in VA's general  
rating formula for mental disorders is not intended to  
constitute an exhaustive list, but rather are to serve as  
examples of the type and degree of the symptoms, or their  
effects, that would justify a particular rating.  Mauerhan v.  
Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126 
(2005).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."   
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
ED, American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2004).  GAF scores ranging from 
51-60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.   

A review of the medical evidence shows that the veteran has 
been admitted several times for treatment to the PTSD unit of 
the Central Texas Veteran's Health Care System since 1998.  
The veteran was treated for chronic PTSD and depression 
related symptoms.  The veteran continues outpatient treatment 
for PTSD, including medication and group therapy.  An April 
2001 treatment record shows a GAF of 45.  In August 2001, 
treatment records indicate that the veteran participated in 
group therapy and was spending time with his grandchildren.  
October 2001 records show that he was having trouble 
sleeping, experiencing episodic suicidal ideations, and had 
an elevated startled response.  The diagnosis was a status 
increase in PTSD symptoms related to current life stressors.  
On November 2001, treatment records indicate that the veteran 
was using alcohol in response to terrorist attacks.  In 
December 2001, the veteran stated that he was going to spend 
the holidays with his family.  

A March 2002 VA examiner noted that the veteran's medical 
provider felt that the veteran's PTSD was worsening due to 
recent life stressors.  The veteran stated that he had done 
some day work, but no sustained employment in the past twelve 
months.  The veteran acknowledged that he drinks a few beers 
when he is anxious.  He was also working on improving his 
relationship with his daughter and grandchildren.  The 
examiner found that the veteran was re-experiencing traumatic 
event in the form of nightmares, intrusive thoughts, and 
occasional flashbacks, and chronic increased arousal as 
indicated by difficulty with sleep, anger, concentration 
disturbance and exaggerated startle response.  The veteran 
was found to have positive relationships with his ex-wife, 
daughter, and grandchildren; however, his level of PTSD and 
depressive symptomatology was expected to preclude the 
maintenance of any sustained employment. The veteran's GAF 
score from the prior year was 40, and the current year's 
score is 46.  The examiner felt that the veteran was 
currently benefiting from treatment and stated that there was 
no obvious reason why he could not be expected to improve as 
the result of ongoing treatment. 

In May 2002, records show that the veteran spent time with 
his grandchildren.  A July 2002 report indicates that other 
than spending time with his grandchildren and group therapy, 
the veteran avoids most people and events as they make him 
anxious.  A November 2002 treatment record indicated that the 
veteran was undergoing an anniversary period, was unable to 
sleep and was having nightmares. The diagnosis was increased 
PTSD symptoms secondary to current anniversary period.  In 
February 2003, the veteran's wife reported that he had 
trouble sleeping at night. A March 2003 record shows that the 
veteran was experiencing high anxiety with respect to "war 
news."  

The veteran reported, in his June 2004 VA examination, that 
he has trouble sleeping, is nervous, avoids places with 
people, has nightmares, and gets upset around loud noises.  
The veteran reported that he had attempted suicide three 
times, in 1978, 1980 and 1989.  The veteran stated that he 
thought he was the devil once, but reports that he does not 
hear voices.  The veteran had very poor eye contact, but 
there was no inappropriate behavior. He was neat, clean and 
able to take care of his basic activities and daily living; 
he was able to tell the examiner the month and the year, but 
did not know the day of the week.  There was some short term 
memory loss.  There was no evidence of obsessive or 
ritualistic behavior, panic attacks or abnormal flow of 
speech.  When asked to report his level of depression on a 
scale from 1 to 10, 10 being severely depressed, the veteran 
rated himself as a 7, but the examiner felt that he was more 
like a 4 or 5.  His GAF score was 60.      

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that an increased 
rating of 50 percent is not warranted.  

Throughout the appeal process, the medical evidence of record 
reflects that the veteran's PTSD has been manifested by 
depression, occasional suicidal thoughts with no plans, 
trouble with short term memory loss, low impulse control, 
trouble sleeping and a GAF scores ranging from 46 to 60.  
These symptoms are reflective of occupational and social 
impairment with no more than reduced reliability and 
productivity, the level of impairment contemplated in the 
currently assigned 50 percent disability rating.

The veteran's PTSD does not meet the criteria for the next 
higher level of a 70 percent evaluation.  As noted above, a 
70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas due to certain 
symptoms.  However, the evidence does not show that the 
veteran had obsessional rituals, speech intermittently 
illogical, obscure, or irrelevant, neglect of personal 
appearance and hygiene, depression affecting the ability to 
function independently, an inability to maintain effective 
relationship, or other symptoms characteristic of the 70 
percent rating.  Though the veteran has documented symptoms 
of impaired impulse control, such as road rage, difficulty in 
adapting to stressful circumstances, and a low possibility of 
sustaining employment, these have not been shown to affect 
him on a continuous basis and/or to limit his ability to 
function.  The most recent June 2004 VA examiner reported 
that the veteran was clean, neat and able to take care of his 
basic activities of daily living.  Treatment records also 
indicate continued contact with his daughter and 
grandchildren and that the veteran recently spent holidays 
with his family.  There is no evidence of any current 
hallucinations, suicidal ideations, or panic attacks.  

As a final note, the Board notes that the veteran's GAF 
scores ranged from 40 in 2001 to 60 in 2004.  This would 
indicate that the veteran is responding to treatment, which 
was noted by the March 2002 VA examiner.  The veteran's most 
recent GAF score of 60, indicating moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning, reflects a moderate impairment which is most 
accurately classified by a 50 percent rating for PTSD.  
Therefore, though the veteran has some symptoms reflected in 
the 70 percent rating, such as impaired impulse control, 
difficulty adapting to stressful situations, and occasional 
suicidal ideations, his overall disability picture is most 
accurately described by a 50 percent rating. 

The Board recognizes that the veteran's argument that his 
PTSD is more severe than reflected by the current evaluation 
of record.  This determination, however, is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which do not show 
an increase in the PTSD symptoms to warrant an increased 
rating.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).
 
The Board does not find that the veteran's disability picture 
is unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations for the 
disabilities at issue for which an increased compensation 
benefits is sought on appeal.  Though the veteran has been in 
the hospital repeatedly for treatment, this is voluntary and 
not required.  Additionally, the veteran was awarded 
temporary total compensation under 38 C.F.R. § 4.29 for these 
periods of hospitalization.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of the disability at issue.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims for entitlement to rating in 
excess of 50 percent for PTSD.  The Rating Schedule provides 
the sole criteria for evaluating the disability and assigning 
compensation benefits, and the evidence in this case is not 
so evenly balanced so as to allow application of the benefit- 
of-the-doubt rule as required by law and VA regulation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2005).  


ORDER

Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


